Case 2:19-cv-00021 Document 2 Filed 01/07/19 Page 1 of 14 PagelD #: 7

1- B-L4

 

_“fILED

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF WEST VIRGINIA JAN - 7 2019

 

 

 

RORY L. PERRY I, CLERK
U.S. District Court
Southern District of West Virginia

 

 

 

Michee | Alles Keaacy <sS SSC?

 

 

 

(Enter above the full name of the plaintiff (Inmate Reg. # of each Plaintiff)
or plaintiffs in this action).

VERSUS CIVIL ACTION NO.___2219-cv-21

(Number to be assigned by Court)

LT Wak. Bucdetre

Scon t Mhans Pol: ee Deparment
Sl ayy Ave sealant Mhens
Wu: A5/77

(Enter above the full name of the defendant
or defendants in this action)

COMPLAINT
I. Previous Lawsuits
A. Have you begun other lawsuits in state or federal court dealing with the same
facts involved in this action or otherwise relating to your imprisonment?
Yes No =<

 

 
Case 2:19-cv-00021 Document 2 Filed 01/07/19 Page 2 of 14 PagelD #: 8

B. If your answer to A is yes, describe each lawsuit in the space below. (If there
is more than one lawsuit, describe the additional lawsuits on another piece of
paper, using the same outline).

 

 

 

 

 

 

l. Parties to this previous lawsuit:
Plaintiffs:
Defendants:

2. Court (if federal court, name the district; if state court, name the
county);

 

 

3, Docket Number:

 

4, Name of judge to whom case was assigned:

 

5, Disposition (for example: Was the case dismissed? Was it appealed?
Is it still pending?

 

 

6. Approximate date of filing lawsuit:

 

7. Approximate date of disposition:

 
Case 2:19-cv-00021 Document 2 Filed 01/07/19. Page 3 of 14 PagelD #: 9

Il. Place of Present Confinement: South centte ( Rec an ce ei! \

A. Is there a prisoner grievance procedure in this institution?
Ny
Yes a< No
\
B. Did you present the facts relating to your complaint in the state prisoner

grievance procedure?

Yes. No ><

C. If you answer is YES:

1. What steps did you take?

 

 

2. What was the result?

 

 

. . . ‘ ‘ C ‘ \
D. If your answer is NO, explain why not: Th iS 1S Cc. CeVs

Siu ; + CARS ask hol ce ice c Set LA i Ad wns
poke
Ill. Parties

(In item A below, place your name and inmate registration number in the first blank
and place your present address in the second blank. Do the same for additional
plaintiffs, if any.)

A. Name of Plaintiff: NAS chukd a | CL Ke NHI Ly
Address: loo | Centre 13 ay. CAaclesten WO. D530%

B. Additional Plaintiff(s} and Address(es):

 

 

 

 

 
Case 2:19-cv-00021 Document 2 Filed 01/07/19 Page 4 of 14 PagelD #: 10

IV.

(In item C below, place the full name of the defendant in the first blank, his/her
official position in the second blank, and his/her place of employment i in the third
blank. Use item D for the names, positions, and places of employment of any
additional defendants.)

c. Defendant: LT HE Burdette
is employed as: ae Ce. of cer Sapth AV banc. LOO
S ( Sydh Ave St Dihang wu 25177
D. Additional defendants: aN afCicer thet (as

t | |
\AvgIiveédc

 

 

Statement of Claim

State here as briefly as possible the facts of your case. Describe how each defendant
is involved. Include also the names of other persons involved, dates and places. Do
not give any legal arguments or cite any cases or statutes. If you intend to allege a
number of related claims, set forth each claim in a separate paragraph. (Use as much
space as you need. Attach extra sheets if necessary.)

Hebached jrape cs {[ ~/7 ae enprerd
in Clem See ' Bedldedt com Plata # Sheets

-7f foc Stotemenb §

 

 

 

 

 

 
Case 2:19-cv-00021 Document 2 Filed 01/07/19 Page 5 of 14 PagelD #: 11

IV. Statement of Claim (continued):

 

 

 

 

 

 

 

 

 

Vv. Relief

State briefly exactly what you want the courtto do for you. Make no legal arguments.
Cite no cases or statutes.

Tha Kegueshing CHM PEN SA keary cece LA fhe
co

damunk cl x COs cia khy ' Hrousend Nollers
aginst debendart eo

an Reyue sha Pune eg dameneS t LA Hee
Amount of Ta Ooo i? Xoby Hei send
Dollars aainct Pebeadart for Defendant
to ey pla: nk ths COSF s of Suk and medical
Bills and Lawyel Rills and Gay addi long |

a : 4 of }
Rolie Hg Leonora be \e Court J eeme Sist
and proper and equital |e

5

 

 

 
Case 2:19-cv-00021 Document 2 Filed 01/07/19 Page 6 of 14 PagelD #: 12

V. Relief (continued)):

 

 

 

 

 

VII. Counsel

A. If someone other than a lawyer is assisting you in preparing this case, state the
person’s name:

 

B. Have you made any effort to contact a private lawyer to determine if he or she
would represent you in this civil action?

Yes < No,

If so, state the name(s) and address(es) of each lawyer contacted:

ae

Poul Strobe | haw) Taw S Ellisep hed
Chat les Mom bton heeuS cays overs

If not, state your reasons:

 

 

C. Have you previously had a lawyer representing you in a civil action in this
court?
Case 2:19-cv-00021 Document 2 Filed 01/07/19 Page 7 of s nlg 13

‘If so, state the lawyer’s name and address:

 

 

o

Signed this @ day of 26 , 20 i

 

 

 

 

Signature of Plaintiff or Plaintiffs

I declare under penalty of perjury that the foregoing is true and correct.

Executed on | (9-7 3 ‘AS

~ (Date)

   

 

Signature of Movant/Plaintiff

 
     

[RESO Rann ERE ipp enn et nin

vorew pum eH ;
y, NOTARY PUBLIC STATE OF WesT VIRGIN
\ SYDNEE E. KUHN

 

Signature of Attorney

SOUTH CENTRAL REGIONAL JAIL
Cf any)

1001 CENTRE way

 
Case 2:19-cv-00021 Document 2 Filed 01/07/19 Page 8 of 14 PagelD # 14

17 3-149

UMETE, 2 TBTES BISTRICT
COORT |

 

      

oo | Michael Phen Kenn ey BSSTKOT
aS Complain
a Chol heen NO
Refen dant 2idev-2t

L 7, MAA RurdetHe _ .
en Dy) hans Po. Wee. Reperbwent
| S¢xth Bue sant Mhans _
a DSITT — a
in TAd Vid wall ond a fein
oficial Capacities

LD Su RESPECT OV

L TAs is eo eluth actlon authen zed by

U2 U.s.c.. Secton 1983 te fedress the’

€ rvotten,. Unadeh Coler of Stake - Aaw,
& marks Secuted Ay the Const ‘uh! OA.

of He usc Section 1331 aad [343 AYC3)
Plalad: ff SeeKS dec| laratosy tele Pursue .

do Le Us.c, Sechven LLON\ Gad 2208. lanbfF.
Clalirs for taX wdc ve Pel (ict Cle aut. an zed

hy QE usc Section. ALES and 2254 and Ride.
65 of the Fe dare). Rules of elvi\ \ procedure con

The Suebberns dite ‘ct (Ss ana prohabe U enue wpe
Qe USL secRon [3q/ Ch) (2 aren i ‘hy is here F
CUEALS aly? a Me se be +4. Ss Cla: re oce ur hed,

 

 
ee

 

Case 2:19-cv-00021 Document 2 Filed 01/07/19 Page 9 of 14 PagelD #: 15

Plains,

3. Plant Michael Alen Nenne Heccag a7
is and Lous art all Lames en Kenney herein

| as a _Phisoaer of the State of ijes*

Virgina in the Custod of the State at
Scuth ceape| Reganal Wa:\ at lool Ceatre
CU Charlestan LOU 25304

uy, Defendant, LT Mk. Rurdetre [Soa
oicer of the Soak Albans Police Depachimert
Ot 5) Sixth Aue Saint Albans W.0- 26) 77 |
L0ho at all timés Mentioned in Us complalad.
held the Dank of L.7 officer and LIag
assianed ds the Saink Albans Police Neparkmer+
i Bane ha County jest Uireiada

S, The Retendant. is Sued iady Uy Selly ay
and iA His. ladividule Capac: ee
Limes merrkioned in this Complains
Defendant acted under fe Coler ot Sted
Law. tuith etSonal involve nent ON
ind ‘Chereace and Violated my Sot
the Constitiukion and Arivend meat Se
tHe uncted states.

@ Facts

G. Upon laformokion aad Belve€s
Case 2:19-cv-00021 Document 2 Filed 01/07/19 Page 10 of 14 PagelD #: 16

of LT MB BurleHe of

Melinda Carte |\ Aeddvese BGO sutherlaad

Dn saab Mbors WY ASI77 loos Present en

San Ih aoli7 and Can praavy fe the lucadent
ry Setat Alboas

Police Pepastinent | s § Paute are tele]

ond delikercte tadiMferece to my Med ce, |

Needs and the violatiog of ky Ma lt’S

Vv: Please Rekure des. cutid entet Exk Wt A

SE ON On around Yan \l dol 17 UPon
infor nmoctaa ond kel\el
-_ Polieg ot ‘cer LT, MW. RucdeHe of He
ant Albass Police at SI Sixth Ave Sedat
ene LJ. QS177,
Did asSoul} me qos vedlected MWe
and WIAs Pealeaeny +e Wr.edical Needs

QL boas in a Car tuneck on Pw
bn Sain’ Rlhang wN- that leGt Ly) & Say

! niured

lO. ON “Sun (tl 2eT7 Z Was atderd INN
pole. oocer LT: Mik .Burdette. to ext

gz. vehtcaal and hay or} te Cound and
Z cam Med: He direbted me 4% to prot
Moved ant peman en tHe Ground FT did as
Directed. He Came Docsr the Be ata hast
Pun C2 clenched closed List “ne Steule

WA@. In PY €. AS ny ead tvas Furmel
Plante On the around a Beln Las inscurch eck

: he and pun prevectd Fe F~ bdeQ Ceapling

 

His Comaynds
Case 2:19-cv-00021 Document 2 Filed 01/07/19 Page 11 of 14 PagelD #: 17

I. D €50K5 Foan Haad cuted Placed Gade
nest and Pusted Pulled and Shuved Up a
Hl. Beina Lec baly Assalted and treated te
‘Re fies d ove ZT Avan Hear herons as lake
Q. Pel ice Car For 36 Mi\avks ia he E Ws
Aubulence Come te attend te Head
Pas d Gace and neck Race Knee.
aS ker Frow tHe Police C&¢, ond .
ASS ste | coin Fhe H’ll ts the Ems Liheve
ae) Looked at me- tasked fry Head
YH, 4 Hae Ca Logaratioan aad leedin
Rap ed MY Head. and as Z ComAlind
a Aa Ue DSS and nw Head Ack. ack

Pein cs pre Pass Ll ve \d
youn (e a eat eel Boeck te eM I
alice Cap Placed} in re
iedch. perce ( toe set re = yeu Ler
6 Muasyts RBedre hue hot te Vhe

police Deparhwent . Ror rostebine Completa d
ices yhot jocelle Nelp n 3 a :

OCLOabians Bul, TH bsvasx Foid {5 Se g

ot the Police Department Zen sleet *

In @ Cell £55 do min ond bss lA a Very

Rad Pan. st Rlacked et, On ea r

Came te oflicers ee 4 ella de Get

up thhere JZ Sta bbads Su

equst Hel GaN tee et
hgax on #Ei'pe my iy Bay Roe ch CAd LH
loexy BPlesie alts ‘cel CAatneid Wr ho.

dhe well and eG is mw JecHe - EMS
Show ed Up & hroace pu rt Ane the
Hos Pol CAWMC Genarol

 
Case 2:19-cv-00021 Document 2 | Filed 01/07/19 Page 12 of 14 PagelD #: 18

PS

 

Pon anvel and ater scans test
and Dienosces Hovess Lotter i+ tues

Fin Ss ake Ky ERS See ACES A
This is all Qpon | ratte, and Be\'et's
i. tu LEGAL ComMPLATVT
% Reo a inadeq uite hac Library Here

at South centre onal Saul lool Centre
Cony Kae lef "els ASSO? Ze bsp to do
ON pero, Resusch os Fhe ol deo rot-
Hal Le Likte pein Ti A,
fe 25sish Kevin (Ap ye s Case
Zin Requesting Leqa ASSeStente at th

Potas, ‘\

“ 4eaa| ¢ Clas mS

la. ha Mt Fealleae ond INCotPofected
by r CENCE Pac cara Ph RS. -4Q

14, THE Nelendonrtk Violeted pnts. ep
Cons tuhoner ghinend mens / the Unite

Sfadses Constiulion Loe Cpu e€ and Unusuc\
PunisAmen | Zighth and Locteenh 2 Rigicts

iS 7te plank Has Wo Plain adequece
comPlete lene “i Ft Laud +e Ne redve se!
Fhe Con describ d heres i ks plaia*s €e

hes Bees and tull conbhue. to be ter patel
Inkuced by the Conde of ue delendan : y
Case 2:19-cv-00021 Document 2. Filed 01/07/19 Page 13 of 14 PagelD #: 19

Unless the Honuteble Count Atos

Ca cate y

vi Re\ie?

jC. WHEREFORE, plain fl Prewy $ Hie ss
Honare ble Cont ents a {udayuent Arana

plainti(s elie’,

de A  ceclaredion thet the ward awd OM SSionS
escrbed Herein Violate latabtts ?! hss under
He constitubiun of Les rob the um Stecte's
le Nequestn

SomPensater deme rs vate ~
a Mout “4: a Uk eho, dant
Punstive dameaes ua tS amount of

14,
__ S000. 0n AON Lend on,

hors AY we) Ant o| on all (Sues Lriable
by AA

ali, flaeks ‘Ms eget of aa Sud. ond
Medical AIITSs an <S
RA, Pn nll Heel eaten Lis Honatable

  

Cour €ems \ust proper and quit tab le
Ta Retusy
: A Re Gesdent
De —3~X Q ho (€
re IS ram Pla tawe

 
- Case 2:19-cv-00021 Document 2. Filed 01/07/19 Page 14 of 14 PagelD #: 20

 

 

OAR

tte

~ * uf
e wEST ES
fre Sao NE}
at are ee
f/x)
ay :
St NS

 

 

 

VERZFZCATIZON

ZX Have Pead ve bor Cory plas at
ant Hereby vers that Vues rather ‘alleged
Herein cre Seat fas to Meatless able
on Oe ccilton. and an and AS te hose
wm Z helieve thet ts he Lynwe. TL Cekit |
unde penalt Perguty hat the feor ng

true on Co * ee

Executed at the united sletes
Dist ct Court Soulen~ Aystecch ot
nauwha Cousy West vr AG YO.

the ce of Courke Charl cston p, “Shas

Re Addtese |
Michae| Aller Kean oY Hace FEO?

South centrel See (

lool corre Gt, GAY

ohec| <ston & oO

ASBOG

Rater Ww2t ole Sub
Miche! ey
As Pla! Int OF | if the ahove.

action t sist ; Have

aly WO
